OFFICE   OF THE   AlTORNEY     GENERAL   OF TEXAS
                      AUSTIN
            &tw1e41lzaef   theRoriacdci+il statutes pPom
da.es tbtit  F!mnw~ aaq Bdamr shall:be mtitrad te rplgamp
or smm of Dsney not
slra, eorporntioIl, a4Qdnistrutor*sxwutor,
trustw, arising:outor rqy luplidutell  UxMlmlaontestea
efoig,suchaustcai8ndthcnmdsmtaypQ;oswewerte
ale couoty Clerk Of the ocunw l.larhieb said llduorre-
siaos for the acocunt~ot wld SgluJr,ala the reooipt OS
theco~ty clerkthemfor ehallbcfa*ererldnahgon~
Wnor as ot the dot0 aad tathe extent ai the
        OS alq pelwon uho wy hute the oustoay Of Cbe WSJXW
mpjmokeepplleatioato the.CoimtyJrH&e and exemte ogre-'
perboaatobee~wodbytbe~yJubge,aodcm~
u&d fual frOm the Cormfo ClWk to be creedfor t&e baaatif
of the F&MC, amt npcn the fuuhb beI    wbsustcd the purty
uho recaived the mcnsy may mike a
fnabytsorumofthecountycon        if-bzes~&%:
tber llab~lity on Ma benIl.
          Art%ele1994 of tbeRsriee88tatutes~ paeswlim
1893,ie~ortoliFt.4zrilto,rab.ssiC~.~M
t&at ubwe B aqnor, uitlmutu ggumibn, rocww8 a
car leas than $500.00, Us next friend1 oc s4me other per-
blnapprovalbyfha juagelnwboeewurttJlesldgasntuw
3vbtOSDBd,6q reeedve the mcney fro61the c\lerkof ttm court
bgexi30utingaboxmlindcublethewcuntof~~tr
00nd.tticmea 08 pw%dea by LUUJ und wham the amom& o? the
reowewy for the sdnor b sme than $600.00, the trl.ulWge
may order its f.nvestmmt in any swam that be, Uie trbl
 luago, nioy-et*
141